Exhibit 10.1


NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE "SUBSCRIPTION AGREEMENT") RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(United States Accredited Subscribers Only)

TO: AURELIO RESOURCE CORPORATION (the "Company")
        5554 South Prince Street,
         Suite #209 Littleton, CO 80120 USA

Purchase of Shares


1. Subscription

1.1 The undersigned, namely, __________________________________(the
"Subscriber") hereby irrevocably subscribes for and agrees to purchase from the
Company, on the basis of the representations and warranties and subject to the
terms and conditions set forth herein, ________________common shares in the
capital of the Company (the "Shares") at the price of US$0.40 per Share (such
subscription and agreement to purchase being the "Subscription") for the total
purchase price of $______________(the "Subscription Proceeds") which is tendered
herewith, on the basis of the representations and warranties and subject to the
terms and conditions set forth herein.

1.2 Subject to the terms hereof, the Subscription will be effective upon its
acceptance by the Company. The Subscriber acknowledges that the offering of the
Shares contemplated hereby is part a private placement of Shares having an
aggregate subscription level of US$1,600,000. (the "Offering"). The Offering is
not subject to any minimum aggregate subscription level.

2. Payment

2.1 The Subscription Proceeds must accompany this Subscription and shall be paid
by certified

cheque or bank draft drawn on a U.S national bank made payable and delivered to
the Company. Alternatively, the Subscription Proceeds may be wired to the
Company to the wiring instructions that are provided in this Subscription
Agreement.

2.2 The Subscriber acknowledges and agrees that this Subscription Agreement, the
Subscription Proceeds and any other documents delivered in connection herewith
will be held on behalf of the Company. In the event that this Subscription
Agreement is not accepted by the Company for whatever reason, which the Company
expressly reserves the right to do, within 30 days of the delivery of an
executed Subscription Agreement by the Subscriber, this Subscription Agreement,
the Subscription Proceeds (without interest thereon) and any other documents
delivered in connection herewith will be returned to the Subscriber at the
address of the Subscriber as set forth in this Subscription Agreement.

--------------------------------------------------------------------------------

- 2 -


2.3 Where the Subscription Proceeds are paid to the Company, the Company is
entitled to treat such Subscription Proceeds as an interest free loan to the
Company until such time as the Subscription is accepted and the certificates
representing the Shares have been issued to the Subscriber.

     

3.      Questionnaire and Undertaking and Direction   3.1      The Subscriber
must complete, sign and return to the Company the following documents:     (a) 
    two (2) executed copies of this Subscription Agreement; and     (b)      a
Prospective Investor Suitability Questionnaire in the form attached as Appendix
1 (the "Questionnaire").

3.2   The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, stock exchanges and
applicable law.   4.      Closing   4.1      Closing of the offering (the
"Offering") of the Shares (the "Closing") shall occur on July 14, 2006, or on
such other date as may be determined by the Company (the "Closing Date").  

5.      Acknowledgements of Subscriber   5.1      The Subscriber acknowledges
and agrees that:     (a)      the Shares have not been registered under the 1933
Act, or under any state securities or "blue sky" laws of any state of the United
States, and are being offered only in a transaction not involving any public
offering within the meaning of the 1933 Act, and, unless so registered, may not
be offered or sold in the United States or to U.S. Persons (as defined herein),
except pursuant to an effective registration statement under the 1933 Act, or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act, and in each case only in accordance
with applicable state securities laws;     (b)      the Company will refuse to
register any transfer of the Shares not made in accordance with the provisions
of Regulation S, pursuant to an effective registration statement under the 1933
Act or pursuant to an available exemption from, or in a transaction not subject
to, the registration requirements of the 1933 Act;     (c)      the Company has
not undertaken, and will have no obligation, to register any of the Shares under
the 1933 Act;     (d)      the decision to execute this Subscription Agreement
and purchase the Shares agreed to be purchased hereunder has not been based upon
any oral or written representation as to fact or otherwise made by or on behalf
of the Company and such decision is based entirely upon a review of information
(the "Company Information") which has been provided by the Company to the
Subscriber. If the Company has presented a business plan or any other type of
corporate profile to the Subscriber, the Subscriber acknowledges that the
business plan, the corporate profile and any projections or predictions
contained in any such documents may not be achieved or be achievable;     (e)   
  the Subscriber and the Subscriber's advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from the Company regarding
the Offering, and to obtain additional information, to the extent possessed or
obtainable without unreasonable effort or expense,  

--------------------------------------------------------------------------------

- 3 -


             necessary to verify the accuracy of the information contained in
the Company Information, or any business plan, corporate profile or any other
document provided to the Subscriber;

(f)      the books and records of the Company were available upon reasonable
notice for inspection, subject to certain confidentiality restrictions, by the
Subscriber during reasonable business hours at its principal place of business
and that all documents, records and books pertaining to this Offering have been
made available for inspection by the Subscriber, the Subscriber's attorney
and/or advisor(s);   (g)      by execution hereof the Subscriber has waived the
need for the Company to communicate its acceptance of the purchase of the Shares
pursuant to this Subscription Agreement;   (h)      the Company is entitled to
rely on the representations and warranties and the statements and answers of the
Subscriber contained in this Subscription Agreement and in the Questionnaire,
and the Subscriber will hold harmless the Company from any loss or damage it may
suffer as a result of the Subscriber's failure to correctly complete this
Subscription Agreement or the Questionnaire;   (i)      the Subscriber will
indemnify and hold harmless the Company and, where applicable, its respective
directors, officers, employees, agents, advisors and shareholders from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Subscriber contained herein, the Questionnaire or in any other document
furnished by the Subscriber to the Company in connection herewith, being untrue
in any material respect or any breach or failure by the Subscriber to comply
with any covenant or agreement made by the Subscriber to the Company in
connection therewith;   (j)      the issuance and sale of the Shares to the
Subscriber will not be completed if it would be unlawful or if, in the
discretion of the Company acting reasonably, it is not in the best interests of
the Company;   (k)      the Subscriber has been advised to consult its own
legal, tax and other advisors with respect to the merits and risks of an
investment in the Shares and with respect to applicable resale restrictions and
it is solely responsible (and the Company is in any way responsible) for
compliance with applicable resale restrictions;   (l)      the Shares are not
listed on any stock exchange or automated dealer quotation system and no
representation has been made to the Subscriber that any of the Shares will
become listed on any stock exchange or automated dealer quotation system, except
that currently certain market makers make market in shares of the Company on the
National Association of Securities Dealers Inc.'s OTC Bulletin Board;   (m)     
neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Shares;   (n)      no
documents in connection with this Offering have been reviewed by the SEC or any
state securities administrators;   (o)      there is no government or other
insurance covering any of the Shares; and  

--------------------------------------------------------------------------------

- 4 -


(p)      this Subscription Agreement is not enforceable by the Subscriber unless
it has been accepted by the Company, and the Subscriber acknowledges and agrees
that the Company reserves the right to reject any Subscription for any reason.  

6.      Representations, Warranties and Covenants of the Subscriber   6.1     
The Subscriber hereby represents and warrants to and covenants with the Company
(which representations, warranties and covenants shall survive the Closing)
that:  

(a)      the Subscriber is resident in the United States;   (b)      the
Subscriber has received and carefully read this Subscription Agreement;   (c)   
  the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Subscriber;   (d)      the Subscriber (i) has adequate net worth and means
of providing for its current financial needs and possible personal
contingencies, (ii) has no need for liquidity in this investment, and (iii) is
able to bear the economic risks of an investment in the Shares for an indefinite
period of time, and can afford the complete loss of such investment;   (e)     
the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment;   (f)   
  the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the constating documents
of, the Subscriber, or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;   (g) 
    the Subscriber has duly executed and delivered this Subscription Agreement
and it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;   (h)      the Subscriber has the requisite knowledge
and experience in financial and business matters as to be capable of evaluating
the merits and risks of the investment in the Shares and the Company, and the
Subscriber is providing evidence of such knowledge and experience in these
matters through the information requested in the Questionnaire;   (i)      the
Subscriber understands and agrees that the Company and others will rely upon the
truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement, and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Subscriber shall promptly notify the Company;   (j)      all
information contained in the Questionnaire is complete and accurate and may be
relied upon by the Company, and the Subscriber will notify the Company
immediately of any material change in any such information occurring prior to
the closing of the purchase of the Shares;   (k)      the Subscriber is
purchasing the Shares for its own account for investment purposes only and not
for the account of any other person and not for distribution, assignment or
resale to others, and no other person has a direct or indirect beneficial
interest is such Shares, and the Subscriber has not subdivided his interest in
the Shares with any other person;  

--------------------------------------------------------------------------------

- 5 -


(l)      the Subscriber is not an underwriter of, or dealer in, the common
shares of the Company, nor is the Subscriber participating, pursuant to a
contractual agreement or otherwise, in the distribution of the Shares;   (m)   
  the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Company and has depended on the advice of its
legal and financial advisors and agrees that the Company will not be responsible
in anyway whatsoever for the Subscriber's decision to invest in the Shares and
the Company;   (n)      if the Subscriber is acquiring the Shares as a fiduciary
or agent for one or more investor accounts, the investor accounts for which the
Subscriber acts as a fiduciary or agent satisfy the definition of an "Accredited
Investor", as the term is defined under Regulation D of the 1933 Act;   (o)     
if the Subscriber is acquiring the Shares as a fiduciary or agent for one or
more investor accounts, the Subscriber has sole investment discretion with
respect to each such account, and the Subscriber has full power to make the
foregoing acknowledgements, representations and agreements on behalf of such
account;   (p)      the Subscriber is not aware of any advertisement of any of
the Shares and is not acquiring the Shares as a result of any form of general
solicitation or general advertising including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and   (q)     
no person has made to the Subscriber any written or oral representations:    
(i)      that any person will resell or repurchase any of the Shares;     (ii) 
    that any person will refund the purchase price of any of the Shares;    
(iii)      as to the future price or value of any of the Shares; or     (iv)   
  that any of the Shares will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system.  

6.2 In this Subscription Agreement, the term "U.S. Person" shall have the
meaning ascribed thereto in Regulation S and for the purpose of the Subscription
includes any person in the United States.      7.      Acknowledgement and
Waiver   7.1      The Subscriber has acknowledged that the decision to purchase
the Shares was solely made on the basis of publicly available information. The
Subscriber hereby waives, to the fullest extent permitted by law, any rights of
withdrawal, rescission or compensation for damages to which the Subscriber might
be entitled in connection with the distribution of any of the Shares.  

8.      Representations and Warranties will be Relied Upon by the Company   8.1 
    The Subscriber acknowledges that the representations and warranties
contained herein are made by it with the intention that they may be relied upon
by the Company and its legal counsel in determining the Subscriber's eligibility
to purchase the Shares under applicable securities legislation, or (if
applicable) the eligibility of others on whose behalf it is contracting
hereunder to purchase the Shares under applicable securities legislation.  

 

--------------------------------------------------------------------------------

- 6 -


The Subscriber further agrees that by accepting delivery of the certificates
representing the Shares on the Closing Date, it will be representing and
warranting that the representations and warranties contained herein are true and
correct as at the Closing Date with the same force and effect as if they had
been made by the Subscriber at the Closing Date and that they will survive the
purchase by the Subscriber of Shares and will continue in full force and effect
notwithstanding any subsequent disposition by the Subscriber of such Shares.

   9.      Resale Restrictions   9.1      The Subscriber acknowledges that any
resale of the Shares will be subject to resale restrictions contained in the
securities legislation applicable to each Subscriber or proposed transferee. The
Subscriber acknowledges that the Shares have not been registered under the 1933
Act of the securities laws of any state of the United States and that the
Company does not intend to register same under the 1933 Act, or the securities
laws of any such state and has no obligation to do so. The Shares may not be
offered or sold in the United States unless registered in accordance with
federal securities laws and all applicable state securities laws or exemptions
from such registration requirements are available.  

10.      Legending and Registration of Subject Shares   10.1      The Subscriber
hereby acknowledges that that upon the issuance thereof, and until such time as
the same is no longer required under the applicable securities laws and
regulations, the certificates representing any of the Shares will bear a legend
in substantially the following form:

"NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR PURSUANT
TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS."

The Subscriber hereby acknowledges and agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Subscription Agreement.

11.      Costs   11.1      The Subscriber acknowledges and agrees that all costs
and expenses incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the purchase of the
Shares shall be borne by the Subscriber.     11.2 The Subscriber hereby
acknowledges and agrees to the Company making a notation on its records or
giving instructions to the registrar and transfer agent of the Company in order
to implement the restrictions on transfer set forth and described in this
Subscription Agreement.
  

12.      Governing Law   12.1      This Subscription Agreement is governed by
the laws of the State of Nevada and the federal laws of the United States of
America applicable therein. The Subscriber, in its personal or corporate
capacity and, if applicable, on behalf of each beneficial purchaser for whom it
is acting, irrevocably attorns to the jurisdiction of the State of Nevada.  

 

--------------------------------------------------------------------------------

- 7 -


13. 
     Survival 
   13.1  This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Shares by the Subscriber
pursuant hereto.      

14.  Assignment      14.1  This Subscription Agreement is not transferable or
assignable.     15. Severability     15.1  The invalidity or unenforceability of
any particular provision of this Subscription Agreement shall not affect or
limit the validity or enforceability of the remaining provisions of this
Subscription Agreement.     

16.  Entire Agreement        16.1  Except as expressly provided in this
Subscription Agreement and in the agreements, instruments and other documents
contemplated or provided for herein, this Subscription Agreement contains the
entire agreement between the parties with respect to the sale of the Shares and
there are no other terms, conditions, representations or warranties, whether
expressed, implied, oral or written, by statute or common law, by the
Company or by anyone else.    

17.  Notices       17.1  All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if mailed or transmitted
by any standard form of telecommunication. Notices to the Subscriber shall be
directed to the address on the signature page of this Subscription Agreement and
notices to the Company shall be directed to it at the address written above,
Attention: The President; fax number: _____________________
 


--------------------------------------------------------------------------------

- 8 -


18.      Counterparts and Electronic Means   18.1      This Subscription
Agreement may be executed in any number of counterparts, each of which,when so
executed and delivered, shall constitute an original and all of which together
shall constitute one instrument. Delivery of an executed copy of this Agreement
by electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the date hereinafter set forth.  

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date hereinafter set forth.

DELIVERY AND REGISTRATION INSTRUCTIONS

1.      Delivery - please deliver the Share certificates to:  
 _________________________________________________________________  
 _________________________________________________________________       2.     
Registration - registration of the certificates which are to be delivered at
closing should be made as follows:      
  _________________________________________________________________   (name)
        _________________________________________________________________  
(address)    3.      The undersigned hereby acknowledges that he or she will
deliver to the Company all such additional completed forms in respect of the
Subscriber's purchase of the Shares as may be required for filing with the
appropriate securities commissions and regulatory authorities.  

_________________________________________________________________
(Name of Subscriber – Please type or print)

_________________________________________________________________
(Signature and, if applicable, Office)

_________________________________________________________________
(Address of Subscriber)

_________________________________________________________________
(City, State, and Zip Code of Subscriber)

United States of America
_________________________________________________________________
(Country of Subscriber)

_________________________________________________________________
(Fax Number and email address)

--------------------------------------------------------------------------------

- 9 -


A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Shares is hereby
accepted by Aurelio Resource Corporation.

DATED at __________________________________, the _______day of
__________________, 2006.

AURELIO RESOURCE CORPORATION.


Per:


Authorized Signatory


--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

- 2 -


APPENDIX 1


ACCREDITED INVESTOR QUESTIONNAIRE


All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

This Questionnaire is for use by each Subscriber who is a US person (as that
term is defined Regulation S of the United States Securities Act of 1933 (the
"1933 Act")) and has indicated an interest in purchasing Shares of AURELIO
RESOURCE CORPORATION (the "Company"). The purpose of this Questionnaire is to
assure the Company that each Subscriber will meet the standards imposed by the
1933 Act and the appropriate exemptions of applicable state securities laws. The
Company will rely on the information contained in this Questionnaire for the
purposes of such determination. The Shares will not be registered under the 1933
Act in reliance upon the exemption from registration afforded by Section 3(b)
and/or Section 4(2) and Regulation D of the 1933 Act. This Questionnaire is not
an offer of the Shares or any other securities of the Company in any state other
than those specifically authorized by the Company.

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Subscriber agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Company deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Shares hereunder.

The Subscriber covenants, represents and warrants to the Company that it
satisfies one or more of the categories of "Accredited Investors", as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an "Accredited Investor" which
the Subscriber satisfies)

______ Category 1  An organization described in Section 501(c)(3) of the United
States    Internal Revenue Code, a corporation, a Massachusetts or similar   
business trust or partnership, not formed for the specific purpose of   
acquiring the Shares, with total assets in excess of US $5,000,000;  ______
Category 2  A natural person whose individual net worth, or joint net worth
with    that person's spouse, on the date of purchase exceeds US $1,000,000; 
______ Category 3  A natural person who had an individual income in excess of   
US $200,000 in each of the two most recent years or joint income with    that
person's spouse in excess of US $300,000 in each of those years    and has a
reasonable expectation of reaching the same income level in    the current
year;  ______ Category 4  A "bank" as defined under Section (3)(a)(2) of the
1933 Act or savings    and loan association or other institution as defined in 
  Section 3(a)(5)(A) of the 1933 Act acting in its individual or fiduciary   
capacity; a broker dealer registered pursuant to Section 15 of the    Securities
Exchange Act of 1934 (United States); an insurance company    as defined in
Section 2(13) of the 1933 Act; an investment company    registered under the
Investment Company Act of 1940 (United States)    or a business development
company as defined in Section 2(a)(48) of    such Act; a Small Business
Investment Company licensed by the U.S.    Small Business Administration under
Section 301(c) or (d) of the Small    Business Investment Act of 1958 (United
States); a plan with total assets    in excess of $5,000,000 established and
maintained by a state, a    political subdivision thereof, or an agency or
instrumentality of a state    or a political subdivision thereof, for the
benefit of its employees; an 


--------------------------------------------------------------------------------

  - 3 -    employee benefit plan within the meaning of the Employee Retirement 
  Income Security Act of 1974 (United States) whose investment    decisions are
made by a plan fiduciary, as defined in Section 3(21) of    such Act, which is
either a bank, savings and loan association,    insurance company or registered
investment adviser, or if the employee    benefit plan has total assets in
excess of $5,000,000, or, if a self-    directed plan, whose investment
decisions are made solely by persons    that are accredited investors;  ______
Category 5  A private business development company as defined in    Section
202(a)(22) of the Investment Advisers Act of 1940 (United    States);  ______
Category 6  A director or executive officer of the Company;  ______ Category 7 
A trust with total assets in excess of $5,000,000, not formed for the   
specific purpose of acquiring the Shares, whose purchase is directed by    a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933    Act; 
______ Category 8  An entity in which all of the equity owners satisfy the
requirements of    one or more of the foregoing categories; 


Note that prospective Subscribers claiming to satisfy one of the above
categories of Accredited Investor may be required to supply the Company with a
balance sheet, prior years' federal income tax returns or other appropriate
documentation to verify and substantiate the Subscriber's status as an
Accredited Investor.

If the Subscriber is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:

The Subscriber hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Subscriber will notify the
Company promptly of any change in any such information. If this Questionnaire is
being completed on behalf of a corporation, partnership, trust or estate, the
person executing on behalf of the Subscriber represents that it has the
authority to execute and deliver this Questionnaire on behalf of such entity.

IN WITNESS WHEREOF, the undersigned  has  executed   this Questionnaire  as  of 
the  day  of  __________________, 2006.   
                If a Corporation, Partnership or Other Entity:      If an
Individual:             
____________________________________________________
Print or Type Name of Entity     
____________________________________________________
Signature             
____________________________________________________
Signature of Authorized Signatory     
____________________________________________________
Print or Type Name             
____________________________________________________
Type of Entity
____________________________________________________
Social Security/Tax I.D. Number


 


 

--------------------------------------------------------------------------------